Title: To Thomas Jefferson from George Washington, 1 June 1793
From: Washington, George
To: Jefferson, Thomas



Sir
Philadelphia June 1st 1793

To call upon Mr. Hammond without further delay for the result of the reference to his Court concerning the surrender of the Western Posts—or to await the decision of the trial at Richmond on the subject of British debts before it be done, is a question on which my mind has been divided for sometime.
If your own judgment is not clear in favor of one, or the other, it is my desire, as the heads of the Departments are now together, that you would take their opinion thereupon, and act accordingly.

Go: Washington

